Per Curiam:

*564This is an attorney disciplinary matter. We accept respondent’s conditional admission and publicly reprimand him.
Respondent regularly practices law before the Alcoholic Beverage Commission (the Commission). He admits he made loans of $500 and $125 to a member of the Commission. The loans were repaid the following day. Respondent further admits that on two occasions he made arrangements to have a case of liquor donated to a Highway Department function.
Respondent pleaded nolo contendere to four counts of unlawfully giving a favor or service or item of value to a member or employee of a governmental regulatory agency or department that regulates a business with which he is associated. S.C. Code Ann. § 8-13-490 (1986). He was sentenced to one year’s probation and 300 hours of community service.
Respondent has violated Rule 8.4 of the Rules of Professional Conduct as delineated in Rule 407, SCACR. Under the facts of this matter, we find that a public reprimand is the appropriate sanction.
Public reprimand.